                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NEW YORK
                                           _____________________

                                             No 17-CV-2804 (JFB)
                                           _____________________

                                        MICHAEL C. DOLLISON,

                                                                    Petitioner,

                                                    VERSUS


                                            NASSAU COUNTY,

                                                                    Respondent.


                                     MEMORANDUM AND ORDER
                                          August 2, 2019



    JOSEPH F. BIANCO, Circuit Judge (sitting by               the first second-degree assault charge and a
    designation):                                             concurrent determinate term of five years’
                                                              imprisonment with five years of post-release
        Michael C. Dollison (“petitioner”),                   supervision on the second second-degree
    proceeding pro se, petitions this Court for a             assault charge.
    writ of habeas corpus, pursuant to 28 U.S.C.
    § 2254, challenging his conviction in New                     In the instant habeas petition, petitioner
    York state court. On April 30, 2014, after a              challenges his conviction and sentence on the
    bench trial, petitioner was found guilty of two           following grounds:         (1) the failure of
    counts of assault in the second degree, in                petitioner’s trial attorney to investigate
    violation of N.Y. Penal Law § 120.05(3), a                deprived petitioner of the effective assistance
    class “D” felony; and one count of trespass,              of counsel; (2) his trial attorney’s additional
    in violation of N.Y. Penal Law § 140.05, a                failure to call unnamed witnesses deprived
    violation as defined by N.Y. Penal Law                    petitioner of the effective assistance of
    § 10.00(3).1       Petitioner was thereafter              counsel; (3) not every police officer involved
    sentenced as a second felony offender to a                in the arrest testified at the pre-trial hearing
    determinate term of five years’ imprisonment              or at trial; and (4) one of the arresting police
    with five years of post-release supervision on            officers, Officer Brendan Gibbs, testified

1
  N.Y. Penal Law § 10.00(3) (“‘Violation’ means an
offense, other than a ‘traffic infraction,’ for which a
sentence to a term of imprisonment in excess of fifteen
days cannot be imposed.”)


                                                          1
    inconsistently regarding the time that he                    against him on the grounds that his right to a
    received the radio report notification of                    speedy trial had been denied. (ECF No. 12-
    petitioner’s trespass.     For the reasons                   15.) Subsequent to the denial of that motion,
    discussed below, petitioner’s request for a                  petitioner filed a pro se motion to renew and
    writ of habeas corpus is denied in its entirety.             reargue the motion to dismiss the indictment
                                                                 against him on similar grounds. (ECF No. 12-
               I.       BACKGROUND                               16.) The state trial judge denied that motion in
                                                                 an oral decision at petitioner’s trial. (T. 6.)2
               A. Factual Background
                                                                      Prior to trial, in November 2013, petitioner
    The following facts are adduced from the                     also filed a state petition for a writ of habeas
instant petition and underlying record.                          corpus, arguing that his speedy trial rights had
                                                                 been violated, and claiming that he never gave
    Petitioner broke into a suite of offices in
                                                                 his attorney permission to waive his speedy
Valley Stream, New York, on November 12,
                                                                 trial rights. (ECF No. 12-1.) Petitioner’s
2012. (Resp. Aff., ECF No. 12, ¶ 5.) The
                                                                 application for a state writ of habeas corpus
break-in set off the office’s security alarms,
                                                                 was denied on February 11, 2014. People ex
and the owner notified the police. (Id.)
                                                                 rel. Dollison v. Sposato, 2014 N.Y. App. Div.
Nassau County Police Officer Anthony Henry
                                                                 LEXIS 9226 (2d Dep’t Feb. 11, 2014). The
arrived at the offices during the break-in,
                                                                 New York Court of Appeals denied the motion
where he encountered petitioner. (Id. ¶ 6.) He
                                                                 for leave to appeal and petitioner’s request for
confronted and questioned petitioner as to
                                                                 reargument of the motion. People ex rel.
whether he had identification. (Id.) In
                                                                 Dollison v. Sposato, 23 N.Y.3d 906 (2014);
response to Officer Henry’s inquiry about
                                                                 People ex rel. Dollison v. Sposato, 24 N.Y.3d
identification, petitioner indicated that
                                                                 1064 (2014).
someone was waiting for him downstairs, and
then ran. (Id.) Officer Henry radioed that he                        These motions and the state habeas
was in pursuit of petitioner on foot (id.) and                   petition are not relevant to petitioner’s instant
subsequently, Nassau County Police Officers                      habeas petition before this Court.
Brendan Gibbs and Rashaan Neubia came
across petitioner a quarter block from the                           2. Pre-Trial Suppression Hearing
offices, and asked petitioner to stop (id. ¶ 7).
After petitioner attempted to flee again,                            A pre-trial suppression hearing was held
Officers Gibbs and Neubia pursued him,                           on March 11, 12, and 17, 2014. (ECF No. 12-
eventually catching him. (Id.) During the                        23.) As is relevant to the instant petition,
attempt to arrest petitioner, a struggle ensued                  Officer Gibbs testified at this hearing
between petitioner and Officers Gibbs and                        regarding petitioner’s arrest. (H. 26-46.)3
Neubia, which resulted in both officers
suffering injuries. (Id. ¶¶ 8-9.)                                    3. Trial
             B. Procedural History                                   During a two-day bench trial in April 2014,
                                                                 evidence was received by the court, including:
      1. Pre-Trial Motions
                                                                 the map of the area where the incident took
    Prior to trial, in December 2012, petitioner                 place (T. 123); the arrest photo of petitioner
filed a pro se motion to dismiss the indictment                  (id.); certified medical records for Officer

2
 Citations to “T.” refer to the transcript of petitioner’s       3
                                                                   Citations to “H.” refer to the transcript of the
bench trial on April 29 and 30, 2014. (ECF No. 12-22.)           suppression hearing. (ECF No. 12-23.)

                                                             2
Gibbs and Officer Neubia (T. 12); security                3d 672, 672 (2nd Dep’t 2016). The Second
footage of the office, and the suspect inside of          Department concluded that the evidence was
the office (T. 93); testimony from Officer                legally sufficient to support both convictions
Anthony Henry who responded to the scene at               for assault in the second degree and that the
the office building, pursued the suspect in the           convictions were not against the weight of
trespass when he ran from the office building,            evidence. Id. at 672-73. On April 8, 2016,
and transmitted a description of the suspect via          the New York Court of Appeals denied
the police radio dispatch system (T. 20-26);              petitioner’s application for leave to appeal.
testimony from Officer Gibbs who, along with              People v. Dollison, 27 N.Y.3d 997 (2016).
Officer Neubia, apprehended petitioner,
sustained injuries during the arrest, and                    5. Section 440 Motion
identified the suspect as petitioner at trial
(T. 35-39, 44); testimony from Officer Neubia                  On May 17, 2016, petitioner filed a pro se
who also apprehended the trespass suspect,                motion in Supreme Court, Nassau County, to
sustained injuries during the arrest, and                 set aside his sentence pursuant to New York
identified the suspect as petitioner during trial         Criminal Procedure Law § 440.10 (the
(T. 69-73); and testimony from Kevin Rapp,                “Section 440 Motion”). (ECF No. 14-1.) In
the owner of RPG Consultants, the business                this      motion,       petitioner     alleged
that was the target of the trespass at issue in the       “police/prosecutorial     misconduct”      and
underlying criminal case here, and who                    “defendant lack of competence.” (Id. at 1.)
testified about the video footage of the trespass         Specifically,    petitioner     argued     that
(T. 87, 90-95).                                           “counselor den[ied] motion(s) without client
                                                          consent,” and “was inform[ed] that client
     Following the bench trial, petitioner was            ha[d] important documents so attorney/client
found guilty of two counts of assault in the              can build a defence [sic]” and engaged in
second degree in violation of N.Y. Penal Law              “unprofessional conduct.” (Id. at 4.)
§ 120.05, as well as one count of trespass, in
violation of N.Y. Penal Law § 140.05. (Resp.                    The trial court construed the Section 440
Aff. ¶ 13.) The trespass count was a lesser-              Motion as “focus[ing] on the alleged
included offense of the charged offense of                shortcomings of his fourth and final attorney,
burglary in the third degree. Because the court           and on this Court’s denial of his pretrial
found the defendant guilty of felony assault,             motion to relieve that attorney.” (ECF No.
the court did not consider the charge of                  12-17.)        The court denied petitioner’s
resisting arrest, a concurrent misdemeanor.               Section 440 motion on May 24, 2016,
(T. 113-14.)                                              concluding that the “claim cannot be
                                                          entertained in a CPL 440.10 motion because
     4. Direct Appeal                                     . . . it seems to rely on matters appearing on
                                                          the record that consequently could have been
     Petitioner timely appealed his conviction.           raised on the defendant’s direct appeal,” and,
 (Resp. Aff. ¶ 14.) The sole claim raised on              therefore, the matter was barred by New York
 appeal was that “the evidence [at trial] was
 legally insufficient to prove that either police
 officer suffered a physical injury within the
 meaning of Penal Law § 10.00 (9), as
 required for his conviction of two counts of
 assault in the second degree (see Penal Law
 § 120.05 [3]).” People v. Dollison, 24 N.Y.S.


                                                      3
    Criminal Procedure Law § 440.10(2)(c).4                          trial. (Pet. at 4-5.) 6 On April 19, 2017, a
    (Id.)                                                            transfer order was issued, transferring the
                                                                     petition to this Court because petitioner was
        Petitioner did not seek leave to appeal the                  challenging a judgment of conviction that
    denial to the Appellate Division, Second                         was issued in Nassau County, which is
    Department. Subsequent to his Section 440                        located in this District, and the case was
    Motion, petitioner made two additional                           transferred on May 10, 2017. (ECF Nos.
    motions in state court that are immaterial to                    6,7.) Respondent filed a memorandum of law
    petitioner’s instant petition for a writ of                      opposing petitioner’s application on October
    habeas corpus.5                                                  23, 2017. (ECF No. 12.) Petitioner did not
           6. The Instant Petition                                   submit a reply.7

        On February 21, 2017, petitioner,                                The Court has fully considered the
    proceeding pro se, moved before the United                       parties’ submissions, as well as the
    States District Court for the Western District                   underlying record.
    of New York for a writ of habeas corpus,
    pursuant to 28 U.S.C. § 2254. The Court
    construes petitioner’s stated grounds for                              II.       STANDARD OF REVIEW
    relief to be as follows: (1) the failure of
    petitioner’s trial attorney to investigate                       To determine whether petitioner is entitled
    deprived petitioner of the effective assistance              to a writ of habeas corpus, a federal court must
    of counsel; (2) the trial attorney’s additional              apply the standard of review set forth in 28
    failure to call unnamed witnesses deprived                   U.S.C. § 2254, as amended by the
    petitioner of the effective assistance of                    Antiterrorism and Effective Death Penalty Act
    counsel; (3) not every police officer involved               (“AEDPA”), which provides, in relevant part:
    in the arrest testified at the pre-trial hearing;                  (d) An application for a writ of habeas
    and (4) one officer testified to hearing the                       corpus on behalf of a person in custody
    radio report of petitioner’s trespass at                           pursuant to the judgment of a State
    different times at the pre-trial hearing and the                   court shall not be granted with respect

4
  New York Criminal Procedure Law § 440.10(2)(c)                 motion was removed from the calendar in a written
states: “[T]he court must deny a motion to vacate a              order by the state trial judge because it was not a request
judgment when: Although sufficient facts appear on the           for relief. (ECF No. 12-19.)
record of the proceedings underlying the judgment to
have permitted, upon appeal from such judgment,
                                                                 6
                                                                  Petitioner’s grounds for relief are stated in the petition
adequate review of the ground or issue raised upon the           as follows: (1) “No investigation by attorney before
motion, no such appellate review or determination                pretrial for case by the fourth attorney”; (2) “Attorney
occurred owing to the defendant's unjustifiable failure          didn’t have other witnesses to testify for defendant
to take or perfect an appeal during the prescribed period        defense in favor”; (3) “four officers didn’t testify at trial
or to his unjustifiable failure to raise such ground or          or pretrial only two or three”; and (4) “PO Gibbs –
issue upon an appeal actually perfected by him.”                 people – direct/inconsistency P.O. Neubia during cross-
                                                                 examination.” (Pet.)
5
  Specifically, petitioner filed two pro se motions before
                                                                 7
the County Court of Nassau County to (1) refund                    The Court received a letter from petitioner, filed May
petitioner for the expense of his DNA databank                   22, 2019, seemingly requesting to be heard on the issues
surcharge imposed on him at sentencing, arguing the              raised in his habeas petition (as well as several other
charge was redundant; and (2) requesting the minutes             issues beyond the scope of his habeas petition). (ECF
from three court appearances in his case. (ECF No. 12-           No. 15.) The Court has determined that a hearing is not
18.) The first motion was denied in a written opinion            necessary to resolve the questions raised in petitioner’s
by the state trial judge. (ECF No. 12-21.) The second            habeas petition.

                                                             4
    to any claim that was adjudicated on                 unreasonable.” Gilchrist v. O’Keefe, 260 F.3d
    the merits in State court proceedings                87, 93 (2d Cir. 2001) (quoting Williams, 529
    unless the adjudication of the claim-                U.S. at 411). While “[s]ome increment of
                                                         incorrectness beyond error is required. . . the
    (1) resulted in a decision that was                  increment need not be great; otherwise, habeas
        contrary to, or involved an                      relief would be limited to state court decisions
        unreasonable     application    of,              so far off the mark as to suggest judicial
        clearly establish Federal law, as                incompetence.” Id. (quoting Francis S. v.
        determined by the Supreme Court                  Stone, 221 F.3d 100, 111 (2d Cir. 2000)). “If
        of the United States; or                         the federal claim was not adjudicated on the
    (2) resulted in a decision that was                  merits, ‘AEDPA deference is not required, and
        based on an unreasonable                         conclusions of law and mixed feelings of fact
        determination of the facts in light              and conclusions of law are reviewed de
        of the evidence presented by the                 novo.’” Dolphy v. Mantello, 552 F.3d 236,
        State court proceedings.                         238 (2d Cir. 2009) (quoting Spears v. Greiner,
                                                         459 F. 3d 200, 203 (2d Cir. 2006)).
   28 U.S.C. § 2254. “Clearly established
Federal law” is comprised of “the holdings, as                      III.     DISCUSSION
opposed to the dicta, of [the Supreme] Court’s
decisions as of the time of the relevant state-               Petitioner argues that he is entitled to
court decision.” Green v. Travis, 414 F.3d               habeas relief on four grounds: (1) the failure
288, 296 (2d Cir. 2005) (quoting Williams v.             of petitioner’s trial attorney to investigate
Taylor, 529 U.S. 362, 412 (2000)).                       deprived petitioner of the effective assistance
                                                         of counsel; (2) the trial attorney’s additional
     A decision is “contrary to” clearly                 failure to call unnamed witnesses deprived
established federal law, as determined by the            petitioner of the effective assistance of
Supreme Court, “if the state arrives at a                counsel; (3) not every police officer involved
conclusion opposite to that reached by [the              in the arrest testified at the pre-trial hearing or
Supreme Court] on a question of law or if the            at trial; and (4) one officer testified to hearing
state court decides a case differently that [the         the radio report of petitioner’s trespass at
Supreme Court] has on a set of materially                different times at the pre-trial hearing and the
indistinguishable facts.” Williams, 529 U.S. at          trial. Respondent contends that petitioner’s
413.       A decision is an “unreasonable                claims      are unexhausted and otherwise
application” of clearly established federal law          meritless. For the following reasons, the Court
if a state court “identifies the correct governing       concludes that petitioner is not entitled to
legal principle from [the Supreme Court’s]               habeas relief and denies the instant petition.
decisions but unreasonably applies that
principle to the facts of [a] prisoner’s case.”                    A. Procedural Requirements
Id.
                                                                  1. Exhaustion
    AEDPA establishes a deferential standard
of review: “a federal habeas court may not                   As a threshold matter, a district court shall
issue the writ simply because the court                  not review a habeas petition unless “the
concludes in its independent judgment that the           applicant has exhausted the remedies available
relevant state-court decisions applied clearly           in the courts of the State.”         28 U.S.C.
established federal law erroneously or                   § 2254(b)(1)(A). Although a state prisoner
incorrectly. Rather, that application must be            need not petition for certiorari to the United


                                                     5
States Supreme Court to exhaust his claims,              whose fundamental legal basis was
see Lawrence v. Florida, 549 U.S. 327, 333               substantially different from that asserted in
(2007), he must fairly present his federal               state court.” Id. at 192.
constitutional claims to the highest state court
with jurisdiction over them, see Daye v.                          2. State Procedural Requirements
Attorney Gen. of N.Y., 696 F.2d 186, 191 n.3                 Like the failure to exhaust a claim, the
(2d Cir. 1982) (en banc). Exhaustion of state            failure to satisfy the state’s procedural
remedies requires that a petitioner “‘fairly             requirements deprives the state courts of an
present[]’ federal claims to the state courts in         opportunity to        address   the    federal
order to give the State the ‘“opportunity to             constitutional or statutory issues in a
pass upon and correct” alleged violations of its         petitioner’s claim. See Coleman v. Thompson,
prisoners’ federal rights.’” Duncan v. Henry,            501 U.S. 722, 731-32 (1991). “[A] claim is
513 U.S. 364, 365 (1995) (alteration in                  procedurally defaulted for the purposes of
original) (quoting Picard v. Connor, 404 U.S.            federal habeas review where ‘the petitioner
270, 275 (1971)).                                        failed to exhaust state remedies and the court
    However, “it is not sufficient merely that           to which the petitioner would be required to
the federal habeas applicant has been through            present his claims in order to meet the
the state courts.” Picard, 404 U.S. at 275-76.           exhaustion requirement would now find the
On the contrary, to provide the State with the           claims procedurally barred.’” Reyes v. Keane,
necessary “opportunity,” the prisoner must               118 F.3d 136, 140 (2d Cir. 1997) (quoting
fairly present his claims in each appropriate            Coleman, 501 U.S. at 735) (emphasis
state court (including a state supreme court             omitted).
with powers of discretionary review), alerting                Where petitioner “can no longer obtain
that court to the federal nature of the claim and        state-court review of his present claims on
“giv[ing] the state courts one full opportunity          account of his procedural default, those claims
to resolve any constitutional issues by                  are . . . to be deemed exhausted.” DiGuglielmo
invoking one complete round of the State’s               v. Smith, 366 F.3d 130, 135 (2d Cir. 2004)
established appellate review process.”                   (first citing Harris v. Reed, 489 U.S. 255, 263
O’Sullivan v. Boerckel, 526 U.S. 838, 845                n.9 (1989); then citing Grey v. Hoke, 933 F.2d
(1999); see also Duncan, 513 U.S. at 365-66.             117, 120 (2d Cir. 1991)). Therefore, ‘[f]or
“A petitioner has ‘fairly presented’ his claim           exhaustion purposes, ‘a federal habeas court
only if he has ‘informed the state court of both         need not require that a federal claim be
the factual and legal premises of the claim he           presented to a state court if it is clear that the
asserts in federal court.’” Jones v. Keane, 329          state court would hold the claim procedurally
F.3d 290, 294-95 (2d Cir. 2003) (quoting                 barred.’” Keane, 118 F.3d at 139 (quoting
Dorsey v. Kelly, 112 F.3d 50, 52 (2d Cir.                Hoke, 933 F.2d at 120).
1997)). “Specifically [petitioner] must have
set forth in state court all of the essential                However, “exhaustion in this sense does
factual allegations asserted in his federal              not automatically entitle the habeas petitioner
petition; if material factual allegations were           to litigate his or her claims in federal court.
omitted, the state court has not had a fair              Instead, if petitioner procedurally defaulted
opportunity to rule on the claim.” Daye, 696             [on] those claims, the prisoner generally is
F.2d     at     191-92     (collecting     cases).       barred from asserting those claims in a federal
Accordingly, “[t]he chief purpose of the                 habeas proceeding.” Woodward v. Ngo, 548
exhaustion doctrine would be frustrated if the           U.S. 81, 93 (2006) (first citing Gray v.
federal habeas court were to rule on a claim             Netherland, 518 U.S. 152, 162 (1996); then

                                                     6
citing Coleman, 501 U.S. at 744-51)).                        In the appeal of his conviction to the
                                                         Second Department, the sole issue raised by
     The procedural bar rule in the review of            petitioner was that “the evidence [at trial] was
 applications for writs of habeas corpus is              legally insufficient to prove that either police
 based on the comity and respect that state              officer suffered a physical injury . . . as
 judgments must be accorded. See House v.                required for his conviction of two counts of
 Bell, 547 U.S. 518, 536 (2006). Petitioner’s            assault in the second degree.” Dollison, 24
 federal claims may be procedurally barred               N.Y.S.3d at 672 (citation omitted). Although
 from habeas corpus review if they were                  this claim is now exhausted (as petitioner
 decided at the state level on adequate and              sought leave to appeal the decision of the
 independent grounds. See Coleman, 501                   Second Department to the New York Court
 U.S. at 729-33. Once it is determined that a            of Appeals), this claim is not raised in the
 claim is procedurally barred under state rules,         instant habeas petition.
 a federal court may still review such a claim
 on its merits if the petitioner can demonstrate              Additionally, although petitioner did file
 both cause for the default and prejudice                a Section 440 Motion, the claims in the
 resulting therefrom, or if he can demonstrate           Section 440 Motion differ from those
 that the failure to consider the claim will             asserted in the instant petition. In the Section
 result in a miscarriage of justice. Id. at 750          440 Motion, petitioner generally claimed:
 (citations omitted). A miscarriage of justice           “police/prosecutorial      misconduct”       and
 is demonstrated in extraordinary cases, such            “defendant lack of competence,” and further
 as where a constitutional violation results in          argued that his          “counselor den[ied]
 the conviction of an individual who is                  motion(s) without client consent,” “was
 actually innocent. Murray v. Carrier, 477               inform[ed] that client ha[d] important
 U.S. 478, 296 (1986).                                   documents so attorney/client can build a
                                                         defense,” and engaged in “unprofessional
        3. Analysis                                      conduct.” (Section 440 Motion at 1, 4.) The
                                                         trial court construed the Section 440 Motion
     The Court first considers whether                   as “focus[ing] on the alleged shortcomings of
 petitioner adequately exhausted the claims in           his fourth and final attorney, and on this
 his current petition. As discussed above, in            Court’s denial of his pretrial motion to relieve
 his habeas petition, petitioner argues: (1) the         that attorney,” and denied the motion. (ECF
 failure of petitioner’s trial attorney to               No. 12-17.) Petitioner did not appeal his
 investigate      deprived petitioner of the             unsuccessful Section 440 Motion on any
 effective assistance of counsel; (2) the trial          grounds, nor did petitioner attempt to
 attorney’s additional failure to call unnamed           challenge the state court’s construction of his
 witnesses deprived petitioner of the effective          Section 440 Motion.
 assistance of counsel; (3) that not every
 police officer involved in the arrest testified             It is well settled that “[t]he burden of
 at the pre-trial hearing or at trial; and (4) one       proving exhaustion lies with the habeas
 officer testified to hearing the radio report of        petitioner.” Cartagena v. Corcoran, No. 04-
 petitioner’s trespass at different times at the         CV-4329(JS), 2009 WL 1406914, at *3
 pre-trial hearing and the trial. Because                (E.D.N.Y. May 19, 2009). As discussed
 petitioner failed to raise any of these claims          above, to adequately exhaust each claim, a
 on direct appeal or in a Section 440 Motion,            petitioner “must apprise the highest state
 the Court concludes that these claims are both          court of both the factual and the legal
 unexhausted and procedurally barred.                    premises of the federal claims ultimately

                                                     7
    asserted in the habeas petition.” Galdamez v.                  attempt to present these claims, as the time to
    Keane, 394 F.3d 68, 73 (2d Cir. 2005). “A                      perfect an appeal has passed, and defendants
    petitioner may satisfy the exhaustion                          are afforded only one request for reargument
    requirement either through a full round of the                 or reconsideration in connection with a
    state’s appellate review process or through a                  criminal leave application. See N.Y. Rules of
    full round of postconviction proceedings . . .                 Court §§ 670.8(f), 500.20(d).
    [which] requires the use of any discretionary
    appeal procedures that are an established part                     Moreover, petitioner is procedurally
    of the state’s appellate or collateral review                  barred from raising these claims in state court
    process.” Warren v. Goord, No. 06-CV-                          in a collateral proceeding.           See CPL
    1423(RRM), 2013 WL 1310465, at *11                             § 440.10(2)(c) (“[T]he court must deny a
    (E.D.N.Y. Mar. 28, 2013) (internal quotation                   motion to vacate a judgment when . . .
    marks and citations omitted). Here, none of                    [a]lthough sufficient facts appear on the
    the claims raised in the instant petition have                 record of the proceedings underlying the
    gone “through a full round of the state’s                      judgment to have permitted, upon appeal
    appellate process or through a full round of                   from such judgment, adequate review of the
    postconviction proceedings,” as these claims                   ground or issue raised upon the motion, no
    were not raised in either the direct appeal or                 such appellate review or determination
    in petitioner’s Section 440 Motion.8 Id.                       occurred owing to the defendant’s . . .
    Therefore, the claims in the instant petition                  unjustifiable failure to raise such ground or
    are not properly exhausted.                                    issue upon an appeal actually perfected by
                                                                   him.”). Therefore, he has procedurally
        However, the district court may “deem [a]                  defaulted on these claims. See Finley v. Gra-
    claim exhausted” when it finds that no                         ham, No. 12CV9055 (KMK) (PED), 2016
    available procedures remain in state court by                  WL 47333, at *9 n.14 (S.D.N.Y. Jan. 4, 2016)
    which a petitioner can fully exhaust his                       (“[T]he Second Circuit has routinely held
    claims. See Aparicio v. Artuz, 269 F.3d 78,                    § 440.10(2)(c) to be an adequate and
    90 (2d Cir. 2001) (citing Reyes, 118 F.3d at                   independent state ground that precludes
    139). Here, on direct appeal, petitioner did                   federal habeas review.” (collecting cases))
    not raise his record-based claims that: his
    counsel was ineffective for allegedly failing                      Petitioner has offered no explanation for
    to conduct pre-trial investigations and for                    his failure to properly raise these claims in
    failing to call unnamed witnesses, not every                   state court, nor has he made a showing of
    police officer involved in the arrest testified                prejudice or manifest injustice (such as actual
    at a pre-trial hearing or at trial, and that one               innocence).     See Coleman, 501 U.S. at
    of the officer’s testimony about the radio                     750; Murray, 477 U.S. at 496. Therefore, all
    report of petitioner’s testimony was allegedly                 of his claims are procedurally barred.
    inconsistent. Petitioner cannot return to the                      Because petitioner shows no cause for or
    Appellate Division or the Court of Appeals to                  prejudice from the failure to raise the claim,

8
  Even assuming arguendo that petitioner’s Section 440            Motion. See Pesina v. Johnson, 913 F.2d 53, 54 (2d Cir.
Motion could be liberally construed to have raised any            1990) (claims raised in Section 440 motion are not
of the grounds raised in the instant petition, petitioner’s       exhausted unless petitioner seeks leave to appeal any
claims would still be unexhausted because petitioner              denial of the motion).
has failed to appeal his unsuccessful Section 440
Motion on any grounds. Further, petitioner never
requested leave to appeal or reargue on the basis that the
state court misconstrued his claims in the Section 440

                                                              8
    and failing to consider it will not result in a           the exercise of reasonable professional
    “fundamental miscarriage of justice,” his                 judgment.’” Greiner v. Wells, 417 F.3d 305,
    claim cannot proceed. Coleman, 501 U.S. at                319 (2d Cir. 2005) (quoting Strickland, 466
    750.                                                      U.S. at 690). “The performance inquiry
                                                              examines the reasonableness of trial counsel’s
                      B. Merits                               actions under all the circumstances,” keeping
                                                              in mind that a “fair assessment of attorney
        In an abundance of caution, the Court                 performance requires that every effort be made
    concludes that, even assuming arguendo that               to eliminate the distorting effects of
    petitioner’s claims were properly exhausted               hindsight.” Id. at 9 (quoting Rompilla v.
    in state court, habeas relief is not warranted.9          Beard, 545 U.S. 374, 408 (2005) (O’Connor,
           1. Ineffective Assistance of Counsel               J., concurring)). “In assessing performance, [a
              Claims                                          court] must apply a ‘heavy measure of
                                                              deference to counsel’s judgments.’” Id.
    Petitioner argues that he was denied                      (quoting Strickland, 466 U.S. at 691). “A
effective assistance of counsel because his                   lawyer’s decision not to pursue a defense does
attorney failed to (1) investigate “before                    not constitute deficient performance if, as is
pretrial” and (2) did not “have other witnesses               typically the case, the lawyer has reasonable
to testify for defense.” (Pet. at 4-5.) For the               justification for the decision.” DeLuca v.
reasons set forth below, the Court concludes                  Lord, 77 F.3d 578, 588 n.3 (2d Cir. 1996).
that these claims are without merit.                          “Strategic choices made through investigation
                                                              of law and facts relevant to plausible options
    Under the standard promulgated by                         are virtually unchallengeable.” Id. at 558
Strickland v. Washington, 466 U.S. 668                        (quoting Strickland, 466 U.S. at 690).
(1984), a petitioner is required to demonstrate               Moreover, “‘strategic choices made after less
two elements in order to state a successful                   than complete investigation are reasonable
claim for ineffective assistance of counsel:                  precisely to the extent that reasonable
(1) “counsel’s representation fell below an                   professional judgments support the limitations
objective standard of reasonableness,” and                    on investigation.’” Id. (quoting Strickland,
(2) “there is a reasonable probability that, but              466 U.S. at 690-91).
for counsel’s unprofessional errors, the result
of the proceeding would have been different.”                     The second prong focuses on prejudice to
Id. at 688, 694.                                              the petitioner. A petitioner is required to show
                                                              that there is a “reasonable probability that, but
    The first prong requires a showing that                   for counsel’s unprofessional errors, the result
counsel’s performance was deficient.                          of the proceeding would have been different.”
However, “[c]onstitutionally effective counsel                Strickland, 466 U.S. at 694. In this context,
embraces a ‘wide range of professionally                      “reasonable probability” means that the errors
competent assistance’ and ‘counsel is strongly                were of a magnitude such that they
presumed to have rendered adequate                            “undermine . . . confidence in the
assistance and made all significant decisions in              [proceeding’s] outcome.” Pavel v. Hollins,

9
  A majority of district courts in the Second Circuit
dismiss unexhausted habeas claims on the merits if they
are “patently frivolous” and/or fail to raise a federal
question. See Wheeler v. Phillips, No. 05-CV-4399
(JFB), 2006 WL 2357973, at *5 (E.D.N.Y. Aug. 15,
2006) (collecting cases).

                                                          9
261 F.3d 210, 216 (2d Cir. 2001) (quoting               as to what the investigation would have
Strickland, 466 U.S. at 694). “[T]he question           produced.” Taylor v. Poole, No. 07 Civ.
to be asked in assessing the prejudice from             6318(RJH)(GWG), 2009 WL 2634724, at *14
counsel’s errors . . . is whether there is a            (S.D.N.Y. Aug. 27, 2009).             “[V]ague,
reasonable probability that, absent the errors,         conclusory, or speculative claims” will not
the factfinder would have had a reasonable              suffice. Id. Furthermore, when counsel’s
doubt respecting guilt.” Henry v. Poole, 409            alleged failure to investigate includes potential
F.3d 48, 63-64 (2d Cir. 2005) (quoting                  witnesses, “the petitioner must demonstrate
Strickland, 466 U.S. at 695). The party                 that the witnesses would have testified at trial
alleging ineffective assistance of counsel bears        and explain the expected nature of the
the burden of establishing both deficient               witnesses’ testimony.” Id. at *15.
performance and prejudice. United States v.
Birkin, 366 F.3d 95, 100 (2d Cir. 2004).                    Here, in support of his claim that counsel
                                                        failed to conduct sufficient pretrial
    For the reasons discussed below, assuming           investigation, petitioner states only that he had
arguendo that petitioner’s claims of                    “seen attorney twice in court pretrial” and that
ineffective assistance of counsel are not               he had “request[ed[ to dismiss attorney
procedurally barred, the Court concludes that           Gregory Madey and reasons on record Judge
petitioner has failed to demonstrate that               threating [sic] either take attorney assign or go
counsel’s performance was unreasonable                  pro se. Client had little knowledge of case.”
under Strickland.                                       (Pet. 4.) Petitioner makes no specific
                                                        arguments as to what specifically was
        a. Failure to Conduct           Pretrial        deficient with respect to counsel’s pretrial
           Investigation                                investigation, nor does petitioner make any
                                                        assertions as to what a “sufficient”
     Petitioner argues that trial counsel was           investigation would have produced. Thus,
ineffective for failing to conduct pretrial             petitioner’s “bald assertion that counsel should
investigations. The Court disagrees.                    have conducted a more thorough pre-trial
                                                        investigation fails to overcome the
     Failure to conduct adequate pretrial               presumption that counsel acted reasonably.”
investigations may serve as the basis for               Matura v. United States, 875 F. Supp. 235, 237
ineffective assistance of counsel claims. See           (S.D.N.Y. 1995); see Paige v. Lee, 99 F. Supp.
Strickland, 466 U.S. at 690-91. “[C]ounsel has          3d 340, 349-50 (E.D.N.Y. 2015) (“Because
a duty to make reasonable investigations or to          Petitioner’s claim of ineffective assistance of
make a reasonable decision that makes                   counsel based on failure to investigate is
particular investigations unnecessary.” Id. at          simply too vague and conclusory to state a
691. The reasonableness of counsel’s decision           proper ground for habeas relief under either
to not investigate must be assessed in light of         Strickland prong, it must be dismissed as
the totality of the circumstances. Id. There is         meritless.”); see Madarikan v. United States,
a “heavy measure of deference” afforded to              No. 95 CV 2052(SJ), 1997 WL 597085, at *1
counsel’s judgments. Id.                                (E.D.N.Y. Sept. 24, 1997) (denying an
                                                        ineffective     assistance      claim    because
     To prevail on an ineffective assistance
                                                        petitioner’s allegations were “conclusory, and
claim for counsel’s alleged failure to
                                                        g[a]ve no indication as to what exculpatory
investigate, a petitioner has the “burden of
                                                        evidence may have been revealed”).
providing the court sufficiently precise
information, that is, a comprehensive showing               Additionally, to the extent petitioner is


                                                   10
 attempting to challenge the trial court’s                         do so, and asserts no other grounds for why his
 decision denying his request for new counsel                      request for new counsel was improperly
 in this Court, that claim is both unexhausted                     denied, the Court concludes that this claim is
 and meritless.       The trial court denied                       meritless.
 petitioner’s Section 440 Motion, concluding
 that “the jailhouse boilerplate the defendant                         Moreover, petitioner fails to establish
 had submitted failed to establish good cause                      prejudice as a result of counsel’s alleged
 for relieving the defendant’s fourth court-                       failure to investigate or alleged improper
 appointed counsel . . . [and] the conclusory                      denial of his request for new counsel, and any
 statements the defendant makes in his                             attempt to do so would be futile in light of the
 [Section 440 Motion] do no better.” (Order                        overwhelming evidence of petitioner’s guilt,
 Denying Section 440 Motion, ECF No. 12-                           including the testimony of three police officers
 17, 1.) Petitioner did not appeal this decision.                  regarding petitioner’s apprehension and arrest,
                                                                   as well as the video footage of petitioner at the
    In any event, the Court concludes that any                     scene of the trespass.        See Gersten v.
attempt by petitioner to challenge the denial of                   Senkowski, 426 F.3d 588, 611 (2d Cir. 2005);
his motion to relieve his fourth court-                            United States v. Reiter, 897 F.2d 639, 645 (2d
appointed counsel is meritless.10 “While the                       Cir. 1990).
Sixth Amendment guarantees a right to
                                                                            b. Failure to Call Witnesses
competent court-appointed counsel in criminal
cases, ‘a trial court may require a defendant to                       Petitioner also alleges that his counsel was
proceed to trial with counsel not of defendant’s                   ineffective for failing to call unnamed
choosing.’” United States v. Culbertson, 670                       witnesses to testify on his behalf at trial. The
F.3d 183, 192-93 (2d Cir. 2012), as amended                        Court disagrees.
(Feb. 16, 2012) (quoting United States v.
Oberoi, 547 F.3d 436, 458 (2d Cir. 2008)). In                          “Courts applying Strickland are especially
particular, when “the court has already                            deferential to defense attorneys’ decisions
replaced counsel more than once, and the case                      concerning which witnesses to put before the
approaches trial, it is reasonable for the court                   jury. The decision not to call a particular
to require an intractable defendant either to                      witness is typically a question of trial strategy
proceed with the current appointed lawyer, or                      that reviewing courts are ill-suited to second-
to proceed pro se.” Id.                                            guess.” Greiner v. Wells, 417 F.3d 305, 323
                                                                   (2d Cir. 2005) (internal citations and quotation
    Here, petitioner was given the opportunity                     marks omitted).        Thus, “a petitioner’s
to proceed pro se, and elected not to, and has                     speculative claim about the testimony of an
again failed to assert any grounds as to why his                   uncalled witness is accorded little weight in
counsel should have been relieved, or why the                      federal habeas review.” Morgan v. Lee, No.
trial court erred in denying his motion for the                    10-CV-3954 (NGG)(RER), 2012 WL
court to appoint a fifth attorney for him. Thus,                   12324986, at *6 n.10 (E.D.N.Y. Aug. 8, 2012)
given that petitioner was offered the                              (quoting Muhammad v. Bennett, No. 96-CV-
opportunity to proceed pro se and declined to                      8430 (JSR)(HBP), 1998 WL 214884, at *1

10
   The Court notes that petitioner does not claim in the
instant petition (or elsewhere) that he was denied the
opportunity to represent himself. In fact, petitioner
asserts in the instant habeas petition that the trial judge
informed him that he could either keep his appointed
attorney or “go pro se.” (Pet. 4.)

                                                              11
(S.D.N.Y.           Apr.          29,          1998)).          claim, petitioner fails to establish prejudice as
                                                                a result of counsel’s alleged failure to identify
    Here, petitioner claims that his attorney                   and call witnesses to testify on behalf of
did not have witnesses to testify in defendant’s                petitioner, and any attempt to do so would be
favor, alleging only that “there was a sheet for                futile in light of the overwhelming evidence of
pretrial/trial for witnesses [sic] that didn’t                  petitioner’s guilt. See Gersten, 426 F.3d at
come as client request about the list.” (Pet. 4)                611; Reiter, 897 F.2d at 645.
Petitioner’s conclusory allegations regarding
his counsel’s alleged failure to call witnesses
in his defense is unsupported by any factual                             2. Claim Regarding Police Officer
allegations as to the identities of any such                                Witnesses
witnesses or what exculpatory testimony they
would have offered, and are therefore                                Petitioner alleges that not every officer
meritless. See Miller v. Boucaud, No. 09-CV-                    involved in his arrest testified at either the pre-
6598(MAT), 2012 WL 3262426, at *8-9                             trial hearing or trial, and therefore habeas
(W.D.N.Y. Aug. 8, 2012) (holding counsel                        relief is warranted. (Pet. at 5.) The Court
was not deficient for failing to investigate                    disagrees.
potential witnesses in part because petitioner                      It    is   well-established     that    “the
failed to produce sworn statements from                         Government need not call every witness who
potential witnesses regarding their alleged                     might have something to say.” United States
exculpatory testimony); Brito v. Brown, No.                     v. Simmons, 338 F.2d 804, 806 (2d Cir. 1964);
09 Civ. 5754(JGK), 2011 WL 1542516, at *9-                      see Funches v. Walsh, No. 05 CIV. 2839
11 (S.D.N.Y. Apr. 21, 2011) (holding                            (NRB), 2006 WL 1063287, at *14 (S.D.N.Y.
counsel’s decision not to investigate or present                Apr. 21, 2006), aff’d, 264 F. App’x 45 (2d Cir.
at trial three specific witnesses was not                       2008) (“Surely, a prosecutor is not obligated to
objectively unreasonable because petitioner                     call every possible witness.”).           Thus,
failed to demonstrate that they possessed                       petitioner’s conclusory claim that the other
exculpatory evidence); Ortiz v. Heath, No. 10-                  two officers involved in his arrest should have
CV-1492 (KAM), 2011 WL 1331509, at *11-                         testified at either the pre-trial suppression
12 (E.D.N.Y. Apr. 6, 2011) (finding counsel’s                   hearing or at trial is meritless, as the
failure to investigate potential witnesses not                  government had no obligation to call those
unreasonable because petitioner provided no                     witnesses in order to prove the case against
indication as to whether they would have                        petitioner. See United States v. Danzey, 594
testified and what, if any, exculpatory                         F.2d 905, 916 (2d Cir. 1979) (“[T]he
evidence they could have offered). Therefore,                   testimony of a single, uncorroborated
because petitioner provides no indication that                  eyewitness is generally sufficient to support a
any uncalled witnesses would have produced                      conviction.”)11 Thus, the Court concludes this
exculpatory evidence, the Court concludes that                  ground for relief is without merit.
petitioner has not satisfied the first prong of
Strickland.                                                              3. Claim Regarding Officer Gibbs’
   Moreover, as discussed supra with regard                                 Testimony
to petitioner’s other ineffective assistance                        Petitioner further asserts that Officer
11
   To the extent petitioner seeks to make an argument
relating to a missing witness instruction, any such
argument is unavailing as petitioner was convicted after
a bench trial.

                                                           12
Gibbs’ testimony was inconsistent as between             States v. Abel, 258 F.2d 485, 494 (2d Cir.
the pre-trial suppression hearing and the trial.         1958), aff’d, 362 U.S. 217 (1960).
(Pet. 5.) The Court agrees with respondent
that Officer Gibbs’ testimony was not                          Here, the trial judge (who also conducted
inconsistent, and even if the testimony was              the suppression hearing) had the opportunity
inconsistent, this would not be a valid ground           to evaluate the testimony of Officer Gibbs both
for habeas relief.                                       at the suppression hearing and at trial, and was
                                                         responsible for assessing the weight and
      At the pre-trial suppression hearing, on           credibility of Officer Gibbs’ testimony as the
direct examination, Officer Gibbs was asked,             finder of fact. Given the deference owed to the
“Directing your attention to approximately               trial judge’s credibility determination, as well
8:52 p.m. that day . . . [w]hat, if anything,            as the consistency between: (1) Officer Gibbs’
happened?” (H. 27.) Officer Gibbs responded              testimony later at the pre-trial suppression
that he was “in the station house doing                  hearing and his testimony during trial (2)
paperwork and a radio call came out for an               Officer Gibbs’s testimony and that of Officer
alarm that was in Valley Stream . . . .” (Id.)           Neubia; and (3) Officer Gibbs’ testimony and
Later in his direct examination, Officer Gibbs           the timeline of the evening in question testified
clarified that he responded to the radio call            to by Officer Henry, the Court concludes that
notification for the alarm around 8:15 or 8:20           even assuming Officer Gibbs’ testimony was
p.m. (Id. at 30.) At trial, Officer Gibbs                inconsistent (which the Court concludes it was
testified that he received the notification about        not), the trial judge’s determination of guilt
the alarm at 8:15 p.m. (T. 30.) Thus, although           was not clearly erroneous, and thus habeas
Officer Gibbs did initially respond in the               relief is unwarranted on this ground.
affirmative that he received the notification
about the alarm around 8:52 p.m., Officer
Gibbs later clarified that the notification was
received around 8:15 p.m., and repeated that
testimony during trial.
      However, even assuming arguendo, that
Officer Gibbs’ testimony regarding the time
that he received the notification of the alarm
was inconsistent, the Court concludes that
habeas relief is not warranted on this ground.
“In a bench trial, no less than a jury trial, the
resolution of credibility issues by the trier of
fact and its determination of the weight to be
accorded the evidence presented are entitled to
great deference.” People v. Van Akin, 602
N.Y.S.2d 450, 450 (4th Dep’t 1993); see also
United States v. Rojas, 458 F.2d 1355, 1356
(9th Cir. 1972) (“It [is] for the trial judge, as
finder of fact, to assess the weight and
credibility of the witnesses’ testimony.”). The
trial court’s findings of fact may not be set
aside unless they are clearly erroneous. United



                                                    13
